DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s invention are Gratton et al. (U.S. 2019/0310997 A1) and Abeykoon et al. (U.S. 2020/0334470 A1).  Gratton teaches a system that detects for threats by converting raw signals into normalized signals (see Gratton, Paragraph [0154]), wherein the probability of the event is compared to an event threshold probability to detect the event (see Gratton, Paragraph [0159]).  Gratton further teaches publishing a detected threat based on the determined event probability exceeding the probability threshold (see Gratton, Paragraphs [0159] and [0175]).  Abeykoon teaches analyzing data from a plurality of sensors, i.e. first and second sensor signals, to determine if an event has occurred (see Abeykoon, Paragraphs [0055-0056]).  Thus, the combination of Gratton in view of Abeykoon does not teach the step of selecting third devices with corresponding probabilities or fourth devices, different than the third devices, having different probabilities than the third devices, as is currently amended.  It would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Gratton in view of Abeykoon to conclude at the Applicant’s claimed invention without using improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683